United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         January 11, 2007
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 05-20671
                          Summary Calendar


GENANA HOLLY,

                                           Plaintiff-Appellant,

versus

METROPOLITAN TRANSIT AUTHORITY,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-884
                       - - - - - - - - - -

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Genana Holly, a Texas resident, filed this employment-

discrimination action pro se and in forma pauperis (IFP).         She

appeals the district court’s order granting the defendant’s

amended motion to dismiss, pursuant to FED. R. CIV. P. 12(b)(5),

for insufficiency of service of process.     In that motion,

Metropolitan Transit Authority (Metro) contended that Holly’s

service of process was insufficient under FED. R. CIV. P. 4(j)(2)

because she had directed the United States Marshal’s Service to

send the summons and complaint to a Metro attorney, Deborah




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20671
                                - 2 -

Richard, who allegedly has not been designated by Metro to

receive process on its behalf.

     A motion to dismiss pursuant to Rule 12(b)(5) turns on the

legal sufficiency of the service of process.     The party making

service has the burden of demonstrating its validity when an

objection to service is made.    Carimi v. Royal Carribean Cruise

Line, Inc., 959 F.2d 1344, 1346 (5th Cir. 1992).     This court

reviews a district court’s dismissal under Rule 12(b)(5) for

abuse of discretion.   Lindsey v. United States R.R. Ret. Bd., 101
F.3d 444, 445 (5th Cir. 1996).

     In the absence of personal delivery, FED. R. CIV. P. 4(j)(2)

required Holly to serve the summons and complaint in the manner

prescribed by the law of the state in which the action was filed.

In Texas, Holly was required to serve Metro’s “administrative

head” by certified or registered mail, return receipt requested.

See TEX. CIV. PRAC. & REM. CODE ANN. § 101.102(c); Wharton v. Metro

Transit Auth. of Harris County, No. 4:05-CV-0413, 2005 WL
1653075, at *2 (S.D. Tex. July 8, 2005).    It is not disputed that

Holly failed to serve Metro in this manner.

     It is true that service of process by pro se, IFP litigants

is governed by “[s]pecial,” or more lenient, rules.     See Lindsey,
101 F.3d at 446.   Nonetheless, when the failure of effective

service may be ascribed to the plaintiff’s “dilatoriness or

fault” or “inaction,” the case may be properly dismissed.     See

Rochon v. Dawson, 828 F.2d 1107, 1109-10 (5th Cir. 1987).     Metro

filed its amended motion to dismiss on May 31, 2005.     Instead of

responding to the motion or attempting to correct her improper
                            No. 05-20671
                                - 3 -

service, Holly filed a motion for entry of default and a motion

for summary judgment.   Approximately two months later, the

district court granted the motion to dismiss.   Because of Holly’s

“inaction” in the face of Metro’s challenge to the sufficiency of

service, the district court did not abuse its discretion in

granting the motion.    See Rochon, 828 F.2d at 1110; Lindsey, 101
F.3d at 445.   The judgment of the district court is AFFIRMED.

     Holly’s motion for production, at Government expense, of a

transcript of a July 22, 2005, status conference is DENIED, based

Holly’s failure to identify a particularized need for such

transcript.    See 28 U.S.C. § 753(f); Harvey v. Andrist, 754 F.2d
569, 571 (5th Cir. 1985).